                          UNITED STATES BANKRUPTCY COURT
                                      THE MIDDLE DISTRICT OF PENNSYLVANIA

In re:                                                                   Case No. 19-bk-00090-HWV
Melvin L Livering
Donna J Livering                                                         Chapter 13
           Debtor(s)



Notice of Post-Petition Mortgage Fees, Expenses, and Charges

If you hold a claim secured by a security interest in the debtor's principal residence, you must use this form to give notice of any
post-petition fees, expenses, or charges that you asset are recoverable against the debtor(s) or against the debtor’s principal
residence. File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor: WELLS FARGO USA                                        Court claim no. (if known): 39
HOLDINGS, INC.
                                                                         Does this Notice Supplement a prior notice of post-
Last four digits of any number                                           petition fees, expenses, or charges?
you use to identify the debtor’s                                              No
account: 5978_________
                                                                         ・    Yes - Date of Last Notice:


Part 1: Itemize Post-petition Payments/Fees Included in Plan per Stipulation

The Following payment(s) and/or fees have been agreed by debtor(s) to be added to the Chapter 13 Plan per the
Stipulation filed 05/21/2019 settling WELLS FARGO USA HOLDINGS, INC.’s Motion for Relief



           Monthly Payments: 01/10/2019 – 04/10/2019 @ $1,497.03 per month                         $5,988.12
           Less Debtor Suspense:                                                                   ($0.00)
           Less Down-Payment (if any):                                                             ($0.00)
           Total Post-Petition Added to Chapter 13 Plan:                                           $5,988.12




The Debtor(s) or Trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See
11U.S.C.§1322(b)(5) and Bankruptcy Rule 3002.1.

Official Form 410S2                Notice of Post-petition Mortgage Fees, Expenses, and Charges                              page 1




         Case 1:19-bk-00090-HWV                Doc Filed 05/21/19 Entered 05/21/19 09:32:58                                Desc
                                               Main Document   Page 1 of 3
Official Form 410S2              Notice of Post-petition Mortgage Fees, Expenses, and Charges                            page 2
Part 2: Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice address listed on the proof of claim to which this Supplement applies.


Check the appropriate box.
❐ I am the creditor.
   I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.


X /s/ Harry B. Reese, Esquire
                                                                 Date:    5/21/2019
Jill Manuel-Coughlin, Esquire
Harry B. Reese, Esquire                                          Title:   Attorney                       ____________

Print: Jill Manuel-Coughlin, Esquire
       Harry B. Reese, Esquire

Company: Powers Kirn, LLC

Address: 8 Neshaminy Interplex, Suite 215
        Trevose, PA 19053
                                                                 E-Mail: bankruptcy@powerskirn.com

Contact Phone: 215-942-2090




     Case 1:19-bk-00090-HWV                 Doc Filed 05/21/19 Entered 05/21/19 09:32:58                              Desc
                                            Main Document   Page 2 of 3
                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:
Melvin L Livering                                        Case No. 19-bk-00090-HWV
Donna J Livering
                                     Debtor(s)

WELLS FARGO USA HOLDINGS, INC.
                           Movant
    v.
Melvin L Livering
Donna J Livering
                                     Debtor(s)

                                    CERTIFICATE OF SERVICE

        I hereby certify under penalty of perjury that I served the above captioned parties at the address
specified below or on the attached list on May 21, 2019.

        The type of service made on the parties (first-class mail, electronic notification, hand delivery or
another type of service) was service by electronic notification and first class U.S. mail.


                                  Parties Served via Electronic Notification:

Charles E. Petrie , , Esquire                             Charles J DeHart, III , Esquire
3528 Brisban Street                                       8125 Adams Drive, Suite A
Harrisburg, PA 17111                                      Hummelstown, PA 17036

Attorney for Debtor(s)                                    Trustee

                                     Parties Serviced via First Class Mail:

Melvin L Livering
Donna J Livering
1365 Kelley Road
Steelton, PA 17113
Debtor(s)

                                                         /s/ Harry B. Reese, Esquire
                                                         POWERS KIRN, LLC
                                                         Jill Manuel-Coughlin, Esquire; Atty ID # 63252
                                                         Harry B. Reese, Esquire; Atty ID #310501
                                                         8 Neshaminy Interplex, Suite 215
                                                         Trevose, PA 19053
                                                         215-942-2090 phone; 215-942-8661 fax
                                                         bankruptcy@powerskirn.com
                                                         Attorney for Movant
                                                         Dated: May 21, 2019




     Case 1:19-bk-00090-HWV          Doc Filed 05/21/19 Entered 05/21/19 09:32:58                         Desc
                                     Main Document   Page 3 of 3
